EXHIBIT 9
            team
               m? Bank
                   '


                       «0'.

                         h
                              Amoilrn‘n   Mun (vmwleul dunk‘
               '


                               .
                                                    _
                                                                                                                                                              GENERAL BUSINESS RESOLUTION
                                               .
                                                    Corporation x‘Limited                  Liability    Co (LLC)             ‘Partnership                7:    Unincorporated Association                        _..£--;So|e   Proprietor

                                                                                                                                                                      771THO AS BO LAND ST ES T
                              771     HOPKINSON BOYLAND LLC                                                                                                               BRhéOKLU YNY 11212R
                                          BUSiness               Name   (Including         DBA   if   Applicable)                                                                  Address

        RESOLVED,                     that the Financial institution                       ofﬁces or branches, be and it hereby is designated as a
                                                                                    named above.             at   any one   or    more of        its

        Financial institution of and depository for the funds of this Business. which                  checks. drafts. advices of debit, notes or other
                                                                                                                                     may be withdrawn on
        orders for the payment of monies (including electronic orders) bearing the signature of. or as otherwise authorized by, any one (1) of the
        following ofﬁcers, employees, members or agents of'this Business ("Agents"), whose actual signatures are shown below:

        Prim   Name

        JOSEPH s NORTON                                                                                                            X
                                                                                                                                     Signature


                                                                                                                                                          W.
                                                                                                                                                     (”g.g"w             4,
                                                                                                                                                                              _,"—
                                                                                                                                                                                    “?:p‘8
                                                                                                                                                                                           _—-—\

                                                                                                                                                                                        ’7........... :)
                                                                                                                                                       ‘4’)           L5,)    "(Chk-J """
                                                                                                                                                                               .
                                                                                                                                                                                   1:                  ’J

   EtNOEL NORTON                                                                                                                   X
        THEMA T NORTON
                                                                                                                                                                                    5
                                                                                                                                   x

                                                                                                                                   X

                                                                                                                                  X
                                                                                                                                  X

        FURTHER RESOLVED,                                    that the depositor agrees to             be bound by           the terms of the appiicable Deposit                         Account Agreement(s). as may be
    revised or                     amended from time               to time.


    FURTHER RESOLVED, that the Financial Institution may honor all such checks and other instruments for the payment or delivery of money or
    property when signed as authorized above, regardless of amount, including any payable to the Financial institution or to any signor or other
    ofﬁcer or employees of the corporation or to cash or bearer. and may receive the same in payment of or as security for the personal
    indebtedness of any Signor or other officer or employee or other person to the Financial institution or in any transaction whether or not known to
    be for the personal benefit of any such person, without inquiry as to the circumstances of their issue or the disposition of their proceeds, and
    without liability to the Financial institution, and with obligation upon the Financial Institution to inquire whether the same be drawn or required for
    the corporation's business or beneﬁt.

    FURTHER RESOLVED,        that any one (1) of such Agents                                            is   authorized to endorse             aii     checks} drafts, notes and other items payable to or owned
    by     Business for deposit with the Financial Institution.
            this                                                                                        or for collection or discount                  by the Financial institution. and to accept drafts and other
    items payable at the Financial Institution.

    FURTHER RESOLVED,                                        that the   Bank   is   authorized to conduct Debit              Card/ATM Card                    transactions in accordance with Financial institution's
    Visa Debit Card Application and Agreement                                        for   Businesses.

    FURTHER RESOLVED,               above named agents are authorized and empowered to execute such other agreements. including. but not
                                                             that the
                               agreements and arrangements regarding the manner, conditions or purposes tor which funds, checks or items of
    limited to, speciat depository
    the Business may be deposited, collected, or withdrawn and to perform such other acts as they deem reasonably necessary to carry out the
    provisions of these resolutionst

    FURTHER RESOLVED.                                        that the authority hereby conferred upon the above named Agents shall be and remains in futi force and effect until
    written notice of the revocation thereof shatl                               have been delivered to and received by the Financiai Institution at the location where an account is
    maintained and Financial                                 Institution   has had a reasonabte period of time                to act     upon such             notice.


    I    HEREBY CERTIFY,                                 that the Agents,      whose names and signature appear above‘ are hereby authorized to open and maintain a deposit
    account or accounts of the Business with the Financial                                 Institution. subject to the terms and conditions in the applicable Account agreement(s),

    as may be amended from time to time.

    I   FURTHER CERTIFY that                                     the persons   named above occupy                  the positions set forth opposite their respective names and signatures; that the
    foregoing resolutions                               now stand    of record on the books of the Business: that they are                 in full force and effect and have not been modiﬁed in any

    manner whatsoever,

    For Corporations.                              in   case the Secretary or other certifying ofﬁcer is designated by the foregoing resolutions as one of the signing ofﬁcers,                                                     this

    certiﬁcate should also                              be signed by a second Ofﬁcer or Director of the Corporation.
                                                             8
    JOSEPH S NORTONiNOEL NORTON                                                                                                  X
    Print    Name
                                                        ,.
                                                                                                                                 5; 9 nature
                                                                                                                                            éf‘ﬁ» ‘ “riéz’i'
                                                                                                                                                              —~ ..
                                                                                                                                                                                                MM}
                                                                                                                                                                                           ___..._,..,.~....._




    Manager! Member                                                                                                               0901/2015

    Title                                                                                                                         Date


    Rov.0112014                I
                                   TD Bank    NA




CONFIDENTIAL                                                                                                                                                                                                             TD-ECP-0000087
               ’1:
                     Amnka'l Mostcanvenlent Bull"

                                                                                                                                GENERAL BUSINESS RESOLUTION
                                           Corporation             x Limited   Liability   Co     (LLC)      Partnership        Unincorporated Association                       Sole Proprietor

                                       .
                                                                                                                                          771 Th       B     d St ree t  I

                     771      Hopkmson Boyland LLC                                                                                            333115;: N? i??212
                                Business             Name       (Including   DBA    if   Applicabte)                                                 Address

         RESOLVED,                                   named above. at any one or more of its ofﬁces or branches. be and hereby is designated as a
                              that the Financial Institution                                                                                                            it


                                and depository for the funds of this Business. which may be withdrawn on checks, drafts, advices of debit, notes or other
         Financial Institution of
         orders for the payment of monies (including electronic orders) bearing the signature of, or as otherwise authorized by, any one (1) ot the
         following ofﬁcers, employees, members or agents of this Business (“Agents"), whose actual $lgnatures are shown below:

         PrtntName                                                                                             Signature                               ,w'        .




                                                                                                                         :aﬂ‘” ""' "'u’               1/   3/11.”


                                                                                                                     K
                                                                                                                                           ‘-.
                                                                                                                     ,



                                                                                                                            '9"?                                                    "
         Benjamin N Norton                                                                                     X                     \..ﬁ"       f


                                                                                                                                                 \    "1     “_       r-‘i
                                                                                                                                                                             ’          ‘~




         Thsma Norton




                                                                                                              X

                                                                                                              X

     FURTHER RESOLVED,                             that the depositor agrees to be              bound by   the terms of the applicable Deposit        Account Agreementts), as may be
     rev:sed or          amended from time                  to time.


     FURTHER RESOLVED. that the Financial institution may honor all such checks and other instruments for the payment or delivery of money or
     property when signed as authorized above, regardtess of amount. inctuding any payable to the Financial Institution or to any Signor or other
     officer or employees of the corporation or to cash or bearer, and may receive the same in payment of or as security for the personal
     indebtedness of any Signor or other ofﬁcer or employee or other person to the Financiat Institution or ln any transaction whether or not known to
     be for the personal benefit of any such person, without inquiry as to the circumstances of their issue or the disposition of their proceeds. and
     without liabitity to the Financial tnstitution. and with obligation Upon the F inanclal institution to inquire whether the same be drawn or required for
     the oorporatlon‘s business or benefit.

     FURTHER RESOLVED,                            that any one (1) of such Agents          ls   authorized to endorse    all checks, drafts, notes and other items payable to or owned

     by this Business for deposit with the Financial                         Institution, or for collection or     discount by the Financial Institution, and to accept drafts and other
     items payable at the Financial Institution.

     FURTHER RESOLVED, that the Bank is authorized to conduct Debit                                         Card/ATM Card      transactions in accordance with Financial Institution's
     Visa Debit Card Application and Agreement for Businesses.

     FURTHER RESOLVED,               above named agents are authorized and empowered to execute such other agreements, including, but not
                                                   that the
                                agreements and arrangements regarding the manner, conditions or purposes for which funds. checks or items of
     limited to, special depository
     the Business may be deposited, collected. or withdrawn and to perform such other acts as they deem reasonably necessary to carry out the
     provisions of these resolutions.

     FURTHER RESOLVED,                             that the authority hereby conferred   upon the above named Agents shall be and remains in full force and effect until
     written notice of the revocation thereof shalt                      have been delivered to and received by the Financial Institution at the location where an account is
     maintained and Financial Institution                        has had a reasonable period of time to act upon such notice.

     I HEREBY CERTIFYI that the Agents, whose names and signature appear above, are hereby authorized to open and maintain a deposit
     account or accounts of the Business with the Financial institution, subject to the terms and conditions in the applicable Account agreementts),
     as rnay be amended from time to tlme.

     l   FURTHER CERTIFY                         that the   persons named above occupy the positions set forth opposite their respective names and signatures: that the
     foregoing resotutions                   now stand       of record on the books of the Business; that they are in full force and effect and have not been modiﬁed ln any
     man ner whatsoever.
                                                                                                                                                                                                    '




     For Corporations. in case the Secretary or other certifying ofﬁcer is designated by the foregoing resotutions as one of the signing ofﬁcers,                                            this
                                                                                                                      -
     certiﬁcate should also be signed by a second Ofﬁcer or Director of the Corporation.



         Benjamin N Norton/Thema Norton
     Whittle
                                             '   'w'
     Manager] Member

     Title                                                                                                    Date


     Hey. 0112014    .
                         TD   Unfit, N./\V




CONFIDENTIAL                                                                                                                                                                       TD-ECP-0000088
      H?! “3"“
                5mm. um {nmri u-x'
                                                                                           NEW BUSINESS ACCOUNT
 REGtON: NVC                    Mietro/Long Island (12                                     RC ,1;                     5446           ACCOUNT NUMBER:                                    _3303                                           M             94004

 TYPE OF ACCOUNT:                              TD Bus             Convenience Plus Ckg                                                TYPE CODE:                      717                                                  ,




 OPENED BY:                      Marsha        N     Spring                                                                       DATE OPENED:                   09/21/2015
                                                                                                                                                                                                                    (
      BUSINESS NAME I MAILING ADDRESS:                                                                                             TIN:                               LEGAL ADDRESS: (No PO Boxes)
  771    HOPKINSON BOYLAND LLC                                                                                                   _7607                                  771 THOMAS BOYLAND STREET

  771           THOMAS BOYLAND STREET                                                                                                                                    BROOKLU                                                         NY     11212




  BROOKLU, NY                                                                          USA                                           11212

 Veriﬁcation: __"____                                                                                         lf   Existing Customer, Enter the             RM            Number:       H232
 Account Relationship:                              Corporation or LLG-wlSJgnqrgm

 Additional Account                     Verification:                            BusinessIEntiiy Documentation:                               Formation              Docs & Resolution

                                                                                                                               iMPORTANT iNFORMATION
                                                                                                                                              person who opens an account.
                                   Fedsrnl law requires all ﬁnancial institulians to obtain. verity and record Infomation that ldeniﬂes each
                                                                                                                                                                                    Schedule at Charges and
                                                                                         'Accourlholdef‘t. acknowledge receipt oi Ihn Bushnsu Oeposll Account Agreement, Business
 You. the undersigned‘ as authorized representative“) of tho business named above (1h:
                                                                                                                                                           01 the account shall eVidence the Awomhotder‘s
 Business Fee Schedule which govern the Accountholder’s accounts with TD Bank.                                              NA
                                                                                           (the 'Eank"). Your signalum belaw aid the Accommokiers use
                                                                                                                                                                                           and any Addenda
                                                                                                                    Agimmant,    Bua'naas Schedule of Charges  and Business  Fee Schedule.
 acceplarm 0f and agrasmenl to be Dourd by the terms and oondltiuns as set forth In its Businass Deposit Amount                                                       ’




 lharalo. as the      same may be amended tum                    lime to time.
                                                                                       respect to the account (such as the Accounlhatdar‘s p(indpslca). ownels(s) or guarantortsn. you
                                                                                                                                                                                        hereby authorize the Bank to,
 Ityou, the undersignec are personally liable {or the Accountholdel’s Dbligalions with                                                                                                           It lite Bank decline:
                                                                                                                                        in connection with opening and maintaining the account.
 1mm time to time, requast consumer ravorts mnlaining references about you from third panics. such as a ccnsuuet ramming agency.                                    data regarding the consumer  reporting agancy as
                                                                                           in such cansumerreportts), the Bani: will provide such notice containing
 or ls otherwise unable to open a deposit account as a result of any informalinn contained
 required by applicable law.
 1 his section does not au‘ply In                      aliens. Under penalty of perjury; you. the undamlgnad, certify that:
                                         US. nonresident
                                                                                                                                                        number to be issued to the Amounthdder); and
           1.    The number     wwn cmhis form    the itumunlholdera conect taxpayer identiﬁcation number (or the ﬁcoourthotder iswaiting tor a
                                                            is
                                                                                                                                                                                                                 Revenue
                                                                                                                                      withholding. or (b) the Amounthclder ha: nul been notiﬁed by the Inlemai
                 The Accounthokiei is not subject to backup wihhaiding because: (a) the Accountnoldai is exempl from backup
           2.
                                                                       s
                 Service (IRS; that the Accmmlhoidar is tiect to backup withholding as a rssul of
                                                                    and
                                                                                                     a failure to [apart all lntemst or dividonds, or‘tc) lhe IRS has notiﬁed the Acomntholder that the
                                                                                                                                                                                                        Acomnthotdar is no

                 longer subject to backup withholding;
     3,     The Accounlholder is is us.                    a U s. resident alien).
                                                        person (including
                                                                                                             I'm lRS that the Acwunlhotder ls currently suhiect to “backup wilhhcldlng becausq the Accwmhokter
                                                                                                                                                                                                                        has
 Chrtlﬂc-tlon Instructions. You must cross out Item 2 abcve H the Accountholdu has been notiled by
                                                                                                                                                                           lntsresl paid, acquisition or aband-Jnmenl of
 failed to report alt interest and dividends on the Amounthotdefs tax mtum
                                                                               or for any other reason, Fur ran. astala transactions. item 2 does not apply. For mortgage
                                                                                                                                                    and  tividends, you am not laculred  to sign the Certificatlcn. but you
                                                                                                            gensratly. payments other than interal
 secured proporty, cancaliations of debt. contributions to an individual rattlement arrangement (iRA) and.
 must pvovide the Accounlholder's camact TIN.                                                                                                                       backup withholding.
                                                                                                       this document other than the certiﬁcation: required to avoid
  The Interml Revenue Service does not require your or the Accounlhoider’s consent to any provision or
 Relattanshlp Consent
                                                                                                                                   _authorize the    Bank        to   use the balance from                  (last   4 digits of account nun’ber). Your personal
 [:1 By checking this box and slgnlng
                                      beimv, you,
                                                                                                                                                                                                                                     Deposit Account Agreement for
 checking account. lo meet the balance requirement on the Accountholders Business                                                Conva llence Chatting Plus or Business Premier Checking account. Sec Business
 details.

 Authorized Representative(s)l$igner(sl:                                                                                                                                                                                                                      -I
      i“                                                                                                                                  1                l"




                                                        '
                                                                                                         ..                                                                 C5        ‘2?        3W


                                                                                                                                                                          _
                                                                                                                                                                                                                                                               .1
                                                                                                                                           .1              L
      i.
                                                                                                                                                                                                            Signature
                                                                     Signature

                                                        JOSEPH S NORTON                                                                                _   _    ,.
                                                                                                                                                                                                  B_     NOEL NORTON
                                                _
                                                                                                                                                                                                          Primed         Name

 ___—..                                            __
                                                                  Printed



                                                                  v-ﬁ"
                                                                            Name
                                                                                                                   -3296
                                                                                                                         TIN                                                Date of     Birth
                                                                                                                                                                                                                                    _ggzz;      TIN

      Veriﬁcation:
                   Date 01    Birth

                                   gym ”([Cﬁ"                                                                           v                                   Veriﬁcation:          «
                                                                                                                                                                                                       & 0-)?)   ,yﬁﬁ"/
                                                                                                                                                                                                                                ’




                                                                                                                                                                                                                                pl
                                                                                                                                                                                                                                  w '


                                                                                                                                                                                                                                                               __

      ll
                                               '1]

            Existing Personal Customer. Enter the                     RM    Number:         —5_2§:1____                                                     ”Existing Perscnal Customer. Enterthe‘Rkt Number:                           _5551____
      Date Signed:          _9§/21I2015                                                              _   ..
                                                                                                                                                            Date Signed: 09121/2015                              m                                             ‘I
      r"                                                                                                                                  n                r




                                                                                                                                                                                                                                                               .1
                                                                                                                                                           l.
      L                                                                                                                                    _l
                                                                                                                                                                                                            Signature


                                                         THEMAT NORTON                                                                                 _                                                                                                      m,”
                                                                                                         _

                                                                  Printed   Name                                                                                                                          Printed        Name


                                                                                                                                                                               Date” of Birth                                                   TIN
                   Date of    Birth                                                                                      TIN

      Veriﬁcation:          __                     (‘   UM ﬂ&:&§d/                           H   ,
                                                                                                                                                            Verification:                                            .
                                                                                                                                                                                                                                                              ”_
                                  Customer. Enter thL                 RM    Number:                                     6822                                It   Existing Personal Customer, Enter the           RM       Number;
      l!    Existing Personal


      Date Signed:            0912172015.                                                                                                                   Date Signed:                                    _v
                                                                                      _.




      Rev. 0412014      |
                            TD Eartk.   N.A.                                     Instructions tar Store            Team Members. Scan and       email to   Account         AMGB   ClF   New     Busingm


CONFIDENTIAL                                                                                                                                                                                                                                  TD-ECP—0000576
                  Bm‘"                                                                 BUSINESS ACCOUNT MAINTENANCE
    REGION:                 NYC         Melro/Long Island (1a                         RC      if:       5446            ACCOUNT NUMBER:                                !3303                                            IM

    BANK REPRESENTATIVE: Marsha N                                         Spring                                        DATE FORM PRINTED:                      12/20/2016

    BUSINESS TYPE:                            Limiled Liability          Company                                                         ADD'L ACCOUNT“:                                     *—
    STATUS:                     Updating Authorized Signals}                                                                           ADD'L ACCOUNT‘:
                                                                                                                                      ‘
                                                                                                                                        Must have the same                 tltllng: If   not a separate form         must be completed.
         BUSINESS NAME I MAILING ADDRESS:                                                                          TIN:

     771 Hopkinson Boyland LLC                                                                                   -7607                                 LEGAL ADDRESS:                    (N0      PO   Boxes)

     771         Thomas Boyland                  Street                                                                                               771    Thomas         Boyland Street
     Brooklyn              NY      11212                                                                                                              Brooklyn      NY      11212
                                                                                                                                                           BUSINESS PHONE:                        (718) 495—3738




               Updated Business Documentation Obtained                                         (ATTACHTO FORM)      2
                                                                                                                         General Business ResoIUtion

                                                                                                               IMPORTANT INFORMATION
                            Federal law requires          all   ﬁnancial lnstllutlons lo obtain. verify and record information that Identifies each person                                                who opens   an account.
                                                                                                                                          Accounlholc'er's obligations with respect to the
    Ifyou, the undersigned. as authon‘zed representative(s) or the business named above (the ‘Accountholdeﬂ are personally liable for the
    account (such as 1he Accounlholder‘s principalls), owneds) or guarantorls». you hereby authorize the Bank to. lmrn lime to lime. requesl consumer reports containing references
    about you from third parlias, such as a consumer repelling agency. in connection with opening and mainlainlng the amount. If TD Bank. NA. (lha 'Bunk') declines 0r ls otherwise
    unable        to    open a deposit account as a result of any                     Information contained in such       consumer reporﬂs). lhe Bank               will   provide such notice containing data regarding lhe consumer
    reporting          agency as required by applicable law.
    This secllon does nol apply to us. non—residenl                         aliens.       Under penalty of   perjury, yau, the   undetslgned        certify that:


    1.  The number shown on lhis form is ihe Accountholder's correct taxpayer ldanu‘flcallon number (or the Accounlholder is walling lot a number to be issued to the Accountholder); and
    2.  The Accounlhoider is not subject to backup wllhholdlng because: (a) lhe Accounlholder is exempt from backup withhulding, or (b) the Accounlholder has not been notiﬁed by lhe
        Internal Revenue Service (1R5) that “me Accounlholder is sub1ecl to backup wilhholdhg as a {esull of a failure lo report all lnleresl or dividends,
                                                                                                                                                            or (c) the IRS has notiﬁed the

        Accounllwider that tho Accoumholdel is no ionger subject in backup wllh'nolding; and
    3.  The Accounlholder is a US person (hcludlng a U.s. residentslien); and
    4.  The Fareign Accounl Tax Compliance Act (FATCA) coda enlered on his form (if any) indicating lhat the payee is exempt from FATCA reporting. is correct.
    Cortlflcatlon Instructions. You must e'oss oul item 2 above If the Accounthoider has been nciiﬁed by [he IRS (hat the Accounlholder Is currently subjecl to backup wllhholding
    because the Accounlholder has failed to ieport all inleres: and dividends on the Accounlnolder's tax return or for any olher reason. For real esia‘le transactions. item 2 does no! apply.
    For morigage interest paid. acquisilion or abandonment of secured property. cancellation of debt. conulbutions 10 an individual retirement arrangen‘ent ORA) and generally. payments
    other than interest and dividends, you are n01 required to slgn the Certiﬁcalion, buiyou must provlde lha Accounlholder‘s correct TIN.
          The Inurmu Revenue Sawlcn does 'nol requim yuuror [he Accountholdem consenlm any pruvlslan or [Ms ducumonl othor than the ceriiflcallons rsqulrod loavold backup wllhhulding.
    Ralaﬂnnshlp Consunl
    C] By checking this box and slgning below. you.                                   amhurize the Bank to use the balarca from
                                                                                                    _
                                                                                                                                                                __llast
                                                                                                                                                4 digits of account rumber). your personal maxing account
                                                                                                                                                                                              _




    lo mael the balance requimmanl on lhn Accuunlhoidei's Busihess Gomenienoa Check‘ng Plus a Business Premier Checking accoml. Sea Business
                                                                                                                                             Deposrl Accounl Agreement for datais.


    Aulhon‘zed Represenlaiive{s)lS|gners:
                                                                                                                                                                                                                                                   '1
          r                                                                                                               '1
                                                                                                                                         r




                                                                                                                                                        _
                                                                                                                                                                                                                                                   .1
          l.                                                                                                              .J             |_

                                                                Signature                                                                                                                         Sig nature

                                                       Benjamin M Norton                                                                                                                     Thema        Norton
                                                                                                                                                                                                                              ______
                                                                                                                                                                                 ____   ..

                                                          IPrhted        Name                                                                                                                Primed    Name
                                                                ’




                                                                                                        -8637                                                                                                       _...__...___-_21E6__
                       Dale of Binh                                                                        TIN                                            Date of   Birth                                                      TIN

                                              Veﬁﬁcation Complelec’                                                                       Vefiﬁcaﬁon:                        )Igriﬁcation           Completed
         Veriﬁcation;                                                                                              ,




         ll   Exisling Personal Customer‘ Enierthe                  RM   Number:                                                          if   Exisling Personal    Customer. Enter the              RM   Number:                         ..‘._




         Dale Signed:              10/209016                                                                                              Date Signed;         1012012016
                                                                                                                                                               --
         r                                                                                                                .,             ,—                                                                                                       q




                                                                                                                                                                                                                                                   .1
         L                                                                                                                .1             L
                                                            Signature                                                                                                                             Signature



                                                          Printed        Name                                                                                                                Printed   Name
                                                                                                                                     ”   '     _.
                                                                                                                                                                                                                                                  __
                       Date ofBirth                                                                         TIN                                           Dale of Binh                                                             TIN
                                              Selecl                                                                                     Veriﬁcation:                          33.93!
     Verilicallon:                                                                    _


     If       Exisling Personal         Customer. Enter the         RM   Number.                                                         li’   Existing Personal Customer. Enter the                RM    Number:              _   ____




     Dale Signed:                _,__~__________                                          .    .    V                                    Date Signed:


  Rev. 09:2015         |
                           TD   Bank_   NA.                              lnstruclians for Store         Team Members: Scan and      email to        Aquunl AMCB CF Maui; Mainjsnance mo"




CONFI DENTIAL                                                                                                                                                                                                            TD-ECP—0000577
